Citation Nr: 0525251	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to 
residuals of a right knee gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from September 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The Board notes that in July 2004, the veteran filed a claim 
of entitlement to service connection for hepatitis and a 
claim of entitlement to a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.  As those issues have not yet been adjudicated 
by the RO, they are referred back for appropriate action. 

The veteran's claim was previously before the Board, and in a 
November 2003 remand it was returned to the RO for additional 
development.  That development has been completed.  The claim 
is once again before the Board on appellate review. 


FINDING OF FACT

The veteran is not shown to have degenerative disc disease of 
the lumbar spine that is etiologically related to active 
service, or that is etiologically related to a service-
connected disability. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 1998 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 1999 statement of the case and 
supplemental statements of the case issued in June 2001, 
August 2001, February 2002, and May 2005, the RO notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a March 2004 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  He was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment and 
examination reports.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the December 1998 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until March 2004.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claims.  The Board finds that 
the veteran received such notice in March 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2004 was not 
given prior to the December 1998 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the May 2005 supplemental statement of the 
case provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The veteran is seeking entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as 
secondary to residuals of a right knee gunshot wound.  The 
Board has carefully reviewed the evidence and statements made 
in support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Service medical records contain no complaints, treatment, or 
diagnoses of any lumbar spine disorders.  On his August 1970 
Report of Medical History, the veteran denied having any 
"back trouble of any kind," and a contemporaneous 
examination of the veteran's spine was "normal."  

During VA outpatient treatment in August 1982, the veteran 
complained of back pain in his "middle lower back."  He 
indicated that he had the pain since before 1980.  He was 
diagnosed with back pain of unknown etiology.  He again 
reported having low back pain at his May 1984 VA examination.  
During VA outpatient treatment in April 1993, it was noted 
that the veteran had chronic low back pain.  

Treatment records from Orient Correctional Institution dated 
in February 1997 noted that the veteran had chronic low back 
pain since 1995 "when he fell."  In August 1998 it was 
noted that the veteran complained of lower back pain for "at 
least a couple of years."  He indicated that the pain was a 
result of a past injury.  The veteran was diagnosed with 
lumbar radiculopathy.  

During VA outpatient from 1999 to 2001, the veteran was 
diagnosed with lumbar degenerative joint disease with 
mechanical lumbar strain.  An X-ray showed minimal 
degenerative changes.  He was again diagnosed with chronic 
low back pain on several occasions. 

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for 
degenerative disc disease of the lumbar spine on a direct 
basis.  The Board notes that while the veteran has current 
complaints of back pain, the record contains no evidence that 
the veteran had a back disorder or back pain during active 
service.  As such, there is no prior evidence of a back 
disorder on which to base a nexus opinion.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

Absent evidence of a back disorder occurring during active 
service, or medical evidence linking the veteran's current 
complaints of back pain to active service, service connection 
is not warranted on a direct basis.

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no medical evidence of a nexus between the 
veteran's service-connected residuals of a right knee gunshot 
wound and current low back disorder.  See Wallin, supra.  The 
Board notes that service connection was granted for residuals 
of a right knee gunshot wound in a June 1971 rating decision.  
The objective medical evidence has also demonstrated that the 
veteran has been diagnosed with chronic low back pain, 
degenerative joint disease of the lumbar spine, and 
degenerative disc disease of the lumbar spine on several 
occasions from 1982 to 2001, most frequently since 1993.  
While there is evidence that the veteran has current 
degenerative disc disease of the lumbar spine, there is no 
objective medical evidence of record linking a low back 
disorder to the veteran's service-connected right residuals 
of a right knee gunshot wound.  To the contrary, none of the 
examiners have opined as to the etiology of the veteran's 
chronic low back pain.  Notably, although the veteran asserts 
that his service-connected knee gave out on him causing him 
to fall and injure his back, there is no objective evidence 
of record corroborating this assertion.  Absent a medical 
nexus opinion linking the veteran's current low back disorder 
to his service-connected residuals of a right knee gunshot 
wound, the Board finds that service connection is not 
warranted on a secondary basis.  

To the extent that the veteran contends that he has 
degenerative disc disease of the lumbar spine that is related 
to active service or a service-connected disability, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, to include as secondary to 
residuals of a right knee gunshot wound, and his claim is 
therefore denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as secondary to residuals of a right 
knee gunshot wound, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


